Citation Nr: 0728405	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-26 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury.  

2. Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  

3. Entitlement to an initial rating in excess of 10 percent 
for residuals of a right shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1976 to June 1979.  
His military occupational specialty was an indirect fire 
infantryman.  His only overseas duty was in Germany.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

A June 2003 rating decision denied service connection for 
residuals of a low back injury, an acquired psychiatric 
disorder, and residuals of a right shoulder dislocation.  An 
April 2004 rating decision granted service connection for 
residuals of a right shoulder dislocation and assigned an 
initial 10 percent disability rating.  The veteran did not 
appear for an RO hearing scheduled in January 2005, 
apparently because he was incarcerated.  


FINDINGS OF FACT

1. The veteran's inservice low back muscle spasm was acute 
and resolved without residual disability.  Chronic low back 
pathology, including degenerative disc disease and 
degenerative joint disease, were first demonstrated years 
after service after a series of postservice low back 
injuries.  

2. There is no corroborative evidence of an inservice 
stressor.  A chronic acquired psychiatric disorder, including 
PTSD, is not shown until years after the veteran's military 
service.  

3. The veteran has painful right shoulder motion, but 
abduction and flexion are to above shoulder level and he has 
no ankylosis, episodes of dislocation, loose movement, or 
deformity.  


CONCLUSIONS OF LAW

1. Residuals of a low back injury were not incurred in or 
aggravated by active service, and arthritis of the spine was 
not manifested to a compensable degree within one year after 
service discharge.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.307, 3.309 (2006).  

2. An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by active service, nor did a 
psychosis manifest to a compensable degree within one year 
after service discharge.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303(b)(d), 3.304, 3.307, 
3.309 (2006).  

3. An initial evaluation in excess of 10 percent for 
residuals of a right shoulder dislocation is not warranted.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 4.45, 4.59, 
4.69, Diagnostic Code 5203 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  However, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter dated in February 
2003. This preceded the June 2003 rating decision which 
denied service connection for the disabilities at issue.  The 
veteran was notified of the evidence needed to substantiate a 
claim of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  

The notice included the type of evidence needed to 
substantiate the claims of service connection, that is, 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability; 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  

The veteran was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

After service connection for the right shoulder disability 
was granted in April 2004 the veteran disagreed with the 
initial evaluation.  

When VCAA notice is given as to an original service 
connection claim, further VCAA notice of "downstream" 
issues, e.g., an initial rating or effective date, is not 
required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  

Moreover, because the claims for service connection are 
denied, there is no possibility that downstream rating or 
effective date issues will be raised.  There is no prejudice 
to the veteran in this regard. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The veteran did not appear for an RO hearing 
scheduled in January 2005, apparently because he was 
incarcerated.  

The veteran's service medical records (SMRs) and service 
personnel records have been obtained.  Also on file are 
extensive VA treatment records and the veteran's extensive 
records of treatment while incarcerated for many years.  

The Board notes that the veteran has alleged that he 
initially sought VA treatment for psychiatric symptoms in 
1986 but that he was advised to come back the next day for VA 
hospitalization. However, he committed a crime which resulted 
in his incarceration for a number of years thereafter.  As to 
this, there is no allegation that there exist any VA clinical 
records in this connection in 1986 which would document any 
psychiatric signs, symptoms, complaints or treatment.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the increased rating claim by 
providing a VA rating examination, most recently in August 
2006, addressing the severity of the service-connected right 
shoulder disorder.  38 U.S.C.A.§ 5103A(d).  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  Service connection is also possible 
for any disease initially diagnosed after discharge from 
service when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Certain conditions, such as arthritis and a psychosis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within 1 year after service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

PTSD

To establish service connection for PTSD, there must be a 
diagnosis of PTSD and there must be evidence of the 
occurrence of the stressor.  Generally see 38 C.F.R. 
§ 3.304(f); Cohen v. Brown, 10 Vet. App.  128, 138 (1997).  

If the claimed stressor is not combat-related, the 
appellant's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  Credible supporting 
evidence is not limited to service department records, but 
can be from any source.  Cohen, at 147.  However, an opinion 
of a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  Cohen, at 145 (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-94 (1996); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There must also be 
medical evidence of a causal nexus between the specific 
claimed inservice stressor and the current PTSD 
symptomatology.  Cohen, at 138.  See also YR v. West, 11 Vet. 
App. 393 (1998) and Gilpin v. West, No. 97-7075 (Fed.Cir. 
Sept. 11, 1998) (upholding the validity of the requirement of 
'current symptomatology). 

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a) (West 
2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a) (2006).  If the preponderance of the evidence is 
against the claim it is denied, but if the preponderance of 
the evidence supports of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  

Low Back Injury

The SMRs show that in April 1978 the veteran complained of 
having had back pain for 3 days for which he was given 
medication.  On examination he had mild spasm of the muscles 
on the right side of the thoracic spine.  The impression was 
muscle spasm.  He was given Paraffin Forte and returned to 
duty.  However, the service separation examination was 
negative for back disability. 

While postservice clinical records show that the veteran 
reported having injured his back during service, there is no 
contemporaneous postservice clinical evidence of treatment 
for low back disability prior to the first of several 
postservice low back injuries.  A January 1985 postservice 
clinical record reflects that he injured his back in November 
1984 while lifting heavy bags.  On examination in January 
1985 he complained of some aching and paresthesia in his 
right leg and straight leg raising was positive on the right.  
X-rays revealed hypertrophy of the L4 and L5 vertebral facets 
and definite retrolisthesis of L5-S1, as well as spina bifida 
occulta at S1.  The relevant impression was a lumbosacral 
strain.  

Subsequently, in September 1985 it was reported that the 
veteran had responded well after his injuries in 1978 and 
1984 and that when first seen in January 1985 there had been 
a diagnosis of a herniated nucleus pulposus (HNP) at L5-S1 
but that, subsequently, in July 1985 he had reinjured his low 
back.  Also, in September 1985 the veteran had L5 
decompressive laminectomy, L5-S1 discectomy, bilateral L5-S1 
facetectomy, and bilateral S1 foraminotomy.  

The veteran was hospitalized again in July 1986 for another 
on-the-job low back injury that month.  In March 1987 it was 
noted that he had had chronic back problems since his 
original injury, which was reportedly in 1983.  

From a thorough review of the entire evidence, it is clear 
that the veteran's inservice low back symptoms were no more 
than acute and transitory.  Rather, the postservice private 
clinical records make it clear that his chronic low back 
pathology had it onset following the first of several 
significant injuries, the very first of which in November 
1984 resulted in a ruptured lumbosacral disc.  None of the 
postservice treatment sources even infer or imply that the 
veteran's current chronic low back pathology is of service 
origin.  Rather, fairly interpreted, they attributed it to 
his multiple postservice injuries.  Likewise, there is no 
evidence of arthritis during or within the first postservice 
year.  

Accordingly, service connection of residuals of a low back 
injury is not warranted.  

Acquired Psychiatric Disorder, including PTSD

The veteran's voluminous records of counseling, treatment, 
and evaluation while incarcerated indicate that following a 
head injury and while still a child, he first began hearing 
voices or seeing things that were not actually present, or 
both.  Some of the histories he related indicate that at 
about the age of nine this stopped, but resumed shortly 
before turning seventeen.  

In a June 2005 letter the veteran attempted set forth his 
alleged PTSD stressor, and reported that during service and 
while in Germany he had found out that his son's mother was 
ending her relationship with the veteran and he then became 
hysterical and cried uncontrollably.  His clinical records 
while incarcerated note varying version of this history, 
including a report of having had hallucinations during 
service at this time.  His stressor letter continues, stating 
that during service he began drinking, isolated himself, and 
received disciplinary measures.  After service he began 
drinking heavily.  

Nevertheless, the service entrance examination shows no more 
than a complaint of frequent trouble sleeping.  In November 
1976 it was noted that he had emotional problems.  This 
predated his service in Germany from February 1977 to June 
1979.  A psychiatric evaluation on examination for service 
separation was normal.  

It is neither shown nor alleged that the veteran sought or 
received psychiatric treatment prior to 1986.  The voluminous 
postservice VA records and records during his incarceration 
demonstrate that in the interim between service discharge and 
1986 the veteran engaged in extensive polysubstance abuse.  
In fact, polysubstance abuse has been one of the more 
consistent diagnoses, as has major depression, schizophrenia, 
and an adjustment disorder.  

However, PTSD has never been diagnosed.  Moreover, there is 
no corroboration of the veteran's alleged inservice peacetime 
stressor, which under VA regulations is required.  None of 
the postservice clinical records attributes any diagnosed 
acquired psychiatric disorder to the veteran's period of 
military service.  

While the veteran has attempted to relate his chronic 
psychiatric disability to events during military service, he 
is a lay person and as such is not qualified or competent to 
render such a medical opinion in this case.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, service connection for an acquired psychiatric 
disorder, including PTSD, is not warranted.  

Right Shoulder

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability, and that the disability be 
described in terms of the person's functioning under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

In assigning an initial rating following the award of service 
connection for the disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found -- a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

On VA examination in August 2006 the veteran reported that he 
was right handed.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which moves as one piece), when 
in a favorable position, with abduction to 60 degrees, and 
ability to reach the mouth and head is retained, a 30 percent 
evaluation is warranted for the major extremity.  When in an 
intermediate position between favorable and unfavorable, 40 
percent is warranted when the major extremity is affected.  
When in an unfavorable position, with abduction limited to 25 
degrees from the side, a 50 percent evaluation is provided 
when the major extremity is affected.  

Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Ankylosis is stiffening or fixation of 
a joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of an arm at the 
shoulder level warrants a 20 evaluation whether it is the 
major or minor extremity.  When motion is limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity.  When motion is limited 
to 25 degrees from the side, a 40 percent evaluation is 
warranted for the major extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  However, in Mariano v. Principi, 17 Vet. 
App. 305, 317 - 18 (2003) the Court clarified that for a 20 
percent rating under DC 5201 the applicable plane of motion 
was not to be measured by limitation of motion of abduction 
alone to the shoulder level because 38 C.F.R. § 4.71, Plate I 
listed both abduction and forward elevation (flexion) as 
shoulder-arm movements.  DC 5201 did not specifically 
identify the plane of motion (although DC 5200 did refer to 
abduction), and the title of DC 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open 
the question of whether the ratings in DC 5201 required 
limitation in all planes or limitation in any one plane but 
the Court noted that it would be very difficult to satisfy DC 
5201 if limitation were required in all planes.  So, here, 
the Board concludes that for rating under DC 5201 the 
limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether it is 
the major or minor extremity which is affected, when there is 
either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the 
shoulder level.  A 30 percent evaluation is warranted for the 
major extremity when there is either malunion with marked 
deformity or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  A 50 percent evaluation is warranted 
for the major extremity when there is fibrous union of the 
humerus, 60 percent when there is nonunion of the humerus 
(false flail joint), and 80 percent evaluation when there is 
loss of the humeral head (flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, of the major or 
minor extremity warrants a 10 percent evaluation (or 
impairment may be rated on the basis of impaired function of 
a contiguous joint).  Nonunion with loose movement, or 
dislocation, of the clavicle or scapula of the major or minor 
extremity warrants a 20 percent evaluation (or impairment may 
be rated on the basis of impaired function of a contiguous 
joint).   

Normal forward elevation of a shoulder (flexion) as well as 
normal abduction are to 180 degrees.  Normal internal and 
external rotation are to 90 degrees.  38 C.F.R. § 4.71, Plate 
1 (2006).  

Background

On VA examination in September 2003 the veteran reported that 
he had not had a recurrence of dislocation of the right 
shoulder since an inservice closed reduction for treatment of 
a dislocation.  He had done well until the last 4 or 5 years, 
when he developed aching and stiffness in the right shoulder, 
as well as pain when throwing a ball and overhead movements.  
He took Naproxen twice daily.  He had not had acute flare-ups 
that were debilitating or which made his right arm 
nonfunctional.  While he had been unemployed for the last 
year, he was able to perform the activities of daily living.  
He was right handed.  

The veteran's right shoulder was painful with adduction from 
90 to 170 degrees and in forward flexion from 90 to 170 
degrees.  No additional limitations were noted with 
repetition of motion that was related to pain, fatigue, 
incoordination, weakness or lack of endurance.  His painful 
motion was accompanied with mild tenderness in the bicipital 
groove.  He had a well-muscled upper torso, including the 
shoulders and trapezius muscles, consistent with weight 
training.  There was no ankylosis.  Abduction and forward 
flexion of the shoulder were to 170 degrees, external and 
internal rotation were to 90 degrees.  A right shoulder X-ray 
was within normal limits.  The diagnosis was bicipital 
tendonitis of the right shoulder.  

On VA examination in August 2006 the veteran's claim file was 
reviewed.  It was reported that the original dislocation 
during service had spontaneously relocated.  He currently had 
pain at about level 7 out of 10, with stiffness.  He had no 
swelling.  The last dislocation was about 3 days ago and the 
veteran had spontaneously reduced the dislocation.  He had 
not had any surgical procedures on the right shoulder.  He 
reported that he was right handed.  There were no flare-ups.  
He did not use assistive devices.  He had difficulties mowing 
the law and reaching for objects.  He sometimes dropped 
objects being held in his right hand.  

On examination there was tenderness of the veteran's right 
acromioclavicular (AC) joint.  Forward flexion and abduction 
were limited and painful at endpoints of 120 degrees and 
internal rotation was limited to 40 degrees with pain.  He 
could not perform external rotation due to severe pain on 
that motion.  There was additional limitation of pain with 
repetitive use at the endpoints again, but without any change 
in the range of motion or other changes.  There was no 
ankylosis.  Additional testing revealed that forward flexion 
and abduction of the right shoulder were to 180 degrees.  
Internal and external rotation were each to 90 degrees.  The 
diagnosis was recurrent right should dislocation with 
activity limitations as described.  

Here, the evidence shows that the veteran does not have 
ankylosis or deformity of the right shoulder.  Moreover, 
there is no nonunion and his limitation of motion in both 
abduction and flexion does not warrant a rating in excess of 
10 percent.  The current 10 percent rating contemplates some 
functional impairment, but the recent VA examination did not 
show that he had such additional functional impairment as to 
warrant a rating in excess thereof.  

In the Informal Hearing Presentation it was argued that the 
history related on the recent 2006 examination of the 
veteran's having had a recent dislocation of the right 
shoulder was sufficient to warrant a 20 percent rating.  
However, the postservice clinical records, both VA and during 
his years of incarceration, do not document any episodes of 
dislocation of the right shoulder during the many years 
following his discharge from service in 1979.  In fact, these 
records show no more than a few and isolated complaints 
concerning his right shoulder.  Moreover, given the plethora 
of clinical records on file which document that the veteran 
had virtually no reluctance in seeking treatment for any 
physical discomfort, it is significant to note that following 
the alleged dislocation in 2006 he made no attempt to seek 
treatment for the right shoulder, including not seeking any 
medication for residual pain from the alleged episode of 
dislocation that he reportedly self reduced.  

Accordingly, the Board finds no probative value to the 
history which the veteran related at the time of the August 
2006 VA rating examination of a recent episode of dislocation 
of the right shoulder.  

Given these circumstance, an initial rating in excess of 10 
percent is not warranted. 

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
does not indicate the presence of the required frequent 
hospitalization or marked interference with employment.  So, 
given the lack of evidence showing unusual disability not 
contemplated by the 









Rating Schedule, the Board finds no basis to refer this case 
for consideration of an extraschedular rating.


ORDER

Service connection for residuals of a low back injury is 
denied. 

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.  

An initial rating in excess of 10 percent for residuals of a 
right shoulder dislocation is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


